Citation Nr: 1527911	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for a perforation of the colon, resulting from VA treatment.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1966. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.

Claim for compensation under 38 U.S.C.A. § 1151

The Veteran contends that while undergoing a colonoscopy in January 2009 at the VA medical center, his colon was perforated.  He stated that immediately following the procedure he was cleared for discharge; however, while traveling to his residence, he realized he was bleeding from the rectum.  He called his doctors at the VA medical center who instructed him to return immediately.  He was then admitted to the VA hospital and treated with antibiotics.  He stated that following the colonoscopy, the doctor who performed the procedure was apologetic about the perforation.  The Veteran testified that following his discharge from the VA hospital, he was told there was no disability of the colon or restrictions as a result of the colonoscopy but that there may be problems with future colonoscopies.  He has not had a colonoscopy since the January 2009 procedure.  The Veteran stated prior to the colonoscopy, he did sign a consent form but was not specifically informed that a perforation of the colon was a possible risk.  Thus, the Veteran contends that the additional disability of a perforated colon following the January 2009 colonoscopy was directly due to the fault of VA and the carelessness, negligence, and lack of proper skill of the VA staff.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).

In determining whether additional disability exists, VA compares the veteran's physical condition immediately prior to the hospital care or medical treatment upon which the claim for benefits is based with the physical condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the VA medical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The United States Court of Appeals for Veterans Claims has clarified that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a veteran with the same characteristics as the veteran in a given case.  See Schertz v. Shinseki, 26 Vet. App. 362, 368-69 (2013).

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, his or her representative's informed consent.  38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2014).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

The VA examiner opined that the Veteran's perforated colon which occurred during the colonoscopy was not "proximately caused by carelessness or negligence."  However, the Board finds that the rationale provided by the VA examiner does not adequately explain whether the Veteran's disability is directly due to the fault of VA and the carelessness, negligence, and lack of proper skill of the VA staff.  Moreover, the VA examiner indicated that medical records were requested by the RO but not available.  Given the above, the Board finds that a new VA opinion is warranted.

It has also been requested that VA quality assurance records pertaining to the Veteran's hospitalization/treatment relating to the January 2009 colonoscopy be obtained and considered.

Claims for service connection for GERD and hypertension

The Veteran testified at the April 2015 Board hearing that his GERD may have been aggravated by his service-connected residuals of prostate cancer, status post radical prostatectomy.  He stated that during his treatment for prostate cancer he realized his symptoms of GERD were worsening.  The Veteran also testified that he has been diagnosed with hypertension, but was not currently taking medication.  The Veteran also stated he was treated for hypertension at a VA medical center the day prior to the hearing.  

The Board finds that new VA examinations are necessary.  Regarding the Veteran's claim for GERD, the Board notes the Veteran has not been afforded a VA examination for his condition.  There is also no opinion addressing whether his condition was secondary to his VA colonoscopy.  Given the Veteran's testimony that his GERD worsened during treatment for his service-connected prostate cancer, and the lack of a VA examination and opinion, the Veteran should undergo a VA examination to clarify the etiology of the disability.  38 C.F.R. § 3.159(c)(4) (2014); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  

Regarding the Veteran's claim for hypertension, the Veteran stated he was diagnosed with hypertension.  However, the Veteran's representative requested a new VA examination to verify whether he still had a diagnosis.  Given the Veteran's testimony that he was diagnosed with, and is still being treated for, hypertension, he should be afforded a new VA examination.  Id.
 
The Veteran further stated he was currently being treated at the VA, namely for hypertension.  These records are not within the claims file and, therefore, must be obtained.  The Board notes that the most recent treatment records in the claims file are dated May 2009.  Therefore, on remand any outstanding records, VA or private, must be secured and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  As such, all VA treatment records since May 2009 must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate VA medical facilities, and obtain and associate with the claims file all outstanding records of treatment.  All VA treatment records dated since May 2009 must be obtained and associated with the claims file.

Private medical records dated since January 2009 should also be obtained.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.

Notice must be provided to the Veteran.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claims and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the appellant that he can provide alternative forms of evidence.

2.  The Veteran should be contacted and asked to provide information sufficient to locate quality assurance records pertaining to his treatment/hospitalization in January 2009 in connection with a colonoscopy performed on January 8, 2009.  If sufficient information is provided/of record, the AOJ must make reasonable efforts to request these records from the VA Under Secretary for Health, Director of VISN comprising the Veterans Health Administration (VHA) medical facility involved, or VHA medical facility director.  The Veteran should be appropriately notified, if access to the records is denied on the basis that they are protected, that any denial must be appealed to the VA Office of General Counsel (OGC).  

3.  Once all outstanding records have been obtained and associated with the claims file to the extent possible, the claims file should be forwarded to an examiner with appropriate expertise, who has not previously examined or treated the Veteran or at another VA medical center, for an opinion regarding the Veteran's perforated colon/rectum.

The VA examiner should review the claims file and address the following questions:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran has suffered additional disability as the result of VA medical treatment; specifically a January 2009 VA colonoscopy with a small tear in the rectal mucosa?  If additional disability is found to exist, are there current residuals thereof?  If not, when was the additional disability no longer present?

b. For any additional disability, is it at least as likely as not (50 percent or greater probability) that the additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment (specifically, a colonoscopy) to the Veteran in January 2009 and hospitalization immediately thereafter and VA failed to exercise the degree of care that would be expected of a reasonable health care provider?

c. For any additional disability, is it at least as likely as not (50 percent or greater probability) that the additional disability was proximately caused by an event not reasonably foreseeable?  When considering whether any additional or current disability was caused by an event not reasonably foreseeable, the examiner should consider any consent forms signed by the Veteran. 

A complete rationale for all opinions expressed should be given.

The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, preferably citing to specific evidence in the file supporting conclusions.  The examiner's attention is specifically drawn to the January 2009 VA treatment notes of his colonoscopy, subsequent VA hospitalization, and discharge summary.  The examiner is also asked to review and comment on the October 2009 VA examination report.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  Once all outstanding records have been obtained and associated with the claims file to the extent possible, schedule the Veteran for an appropriate VA examination by an appropriately qualified medical professional to determine whether the Veteran currently has a diagnosis of hypertension and to determine the etiology of any current hypertension.  

The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that any current hypertension, is etiologically related to any incidents of the Veteran's period of active service, to include inservice exposure to Agent Orange in Vietnam.

The examiner should also express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected disabilities, including residuals of prostate cancer, status post radical prostatectomy, and treatment therefor, including pain from treatment.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The examiner should obtain a complete and detailed lay history from the Veteran.  The examiner is also asked to review and comment on the Veteran's in-service medical treatment and personnel records.  The examiner is asked to consider all this and any post-service treatment, specifically the findings of the October 2009 VA examination, when formulating an opinion and a complete rationale for any opinions expressed should be provided.  The examiner is asked to address the findings of the October 2009 VA examination in the rationale.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5.  Once all outstanding records have been obtained and associated with the claims file to the extent possible, schedule the Veteran for an appropriate VA examination by an appropriately qualified medical professional to determine the etiology of any current GERD.  

The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that any current GERD, is etiologically related to any incidents of the Veteran's period of active service, to include inservice exposure to Agent Orange in Vietnam.

The examiner should also express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected disabilities, namely his residuals of prostate cancer, status post radical prostatectomy.   The examiner is also asked to express and opinion whether it etiologically related to his disability of a perforated colon.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The examiner should obtain a complete and detailed lay history from the Veteran.  The examiner is also asked to review and comment on the Veteran's in-service medical treatment and personnel records.  The examiner is asked to consider all this and any post-service treatment when formulating an opinion and a complete rationale for any opinions expressed should be provided.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

6.  Upon completion of the foregoing, review the examination reports to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal, in light of all pertinent evidence and legal authority.  If VHA or OGC determines that the quality assurance records are not confidential in nature, the AOJ should consider them in adjudicating the § 1151 claim.   If the benefits sought on appeal remain denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

